department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc ita b05 plr-141513-12 date date internal_revenue_service number release date index number ----------------------- ------------------------------- ----------------------- ----------------------- ------------------------------- taxpayer ------------------------- --------------------------------------- year ------- dear ------------ this ruling is in reference to the taxpayer’s request that its form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority in sec_301_9100-3 of the procedures and administration regulations taxpayer filed a late form_1128 to change its accounting_period for federal_income_tax purposes from a taxable_year ending august to a taxable_year ending march effective march year revproc_2006_45 2006_2_cb_851 provides procedures for certain corporations to obtain automatic approval to change their annual_accounting_period under sec_442 of the internal_revenue_code and the income_tax regulations thereunder a corporation complying with all the applicable provisions of this revenue_procedure will be deemed to have obtained the approval of the commissioner of the internal_revenue_service to change its annual_accounting_period section dollar_figure of revproc_2006_45 provides that a form_1128 filed pursuant to the revenue_procedure will be considered timely filed for purposes of sec_1_442-1 only if it is filed on or before the time including extensions for filing the return for the short_period required to effect such change the information furnished indicates that the taxpayer did not file its form_1128 by the due_date of the return for the short_period required to effect such change furthermore the taxpayer did not request an extension of time to file its form_1128 under sec_301_9100-3 until more than days after the due_date of the form_1128 sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 request for plr-141513-12 relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interest of the government under sec_301_9100-3 c the interest of the government are deemed to be prejudiced except in unusual and compelling circumstances if the late-filed election is an accounting_period regulatory election other than a sec_444 election and the request for relief is more than days after the due_date of the form_1128 in the present case the taxpayer’s request for relief under sec_301_9100-3 was filed more than days after the due_date for the form_1128 further the taxpayer has presented no unusual and compelling circumstances either for filing the application beyond the 90-day period or for the requested relief thus granting the requested relief would prejudice the interests of the government and the taxpayer’s request for extensions of time to file form_1128 is denied except as expressively provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely yours william a jackson branch chief branch income_tax accounting office_of_chief_counsel
